Case 1:12-cr-00031-VM Document 1753 Filed 05/14/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
12 CR 31 (VM)
- against -
RASHEED BINNS, : DECISION AND ORDER
Defendant. :
ae ee ee ee ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

The Court sentenced defendant Rasheed Binns (“Binns”)
to four months’ imprisonment based upon a violation of the
terms of his supervised release, to run consecutively to a
three-year state term of imprisonment. (See Dkt. Minute
Entry dated August 23, 2019.) Binns is currently serving
his state sentence at Franklin Correctional Facility.

By letter dated April 9, 2020, Binns moved this Court
to reduce his federal sentence to time served. (See
“Motion,” attached). Though Binns does not cite any law in
Support of his request, the Court construes the Motion as
requesting compassionate release pursuant to 18 U.S.C.
Section 3582(c) (1) (A) (i) (“Section 3582”) and 28 C.F.R.
Section 571.61. Section 3582 allows a court to reduce a
term of imprisonment or supervised release after
considering the factors set forth in 18 U.S.C. Section
3553(a) and finding that “extraordinary and compelling

reasons warrant such a reduction.” See Section 3582.
Case 1:12-cr-00031-VM Document 1753 Filed 05/14/20 Page 2 of 6

However, a court may do so only upon motion of the Director
of the Bureau of Prisons (“BOP”) or “upon motion of the
defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.”
See id. 28 C.F.R. Section 571.61 sets forth how an inmate
must submit a request under Section 3582 to the BOP.

In his Motion, Binns requests reduction of his federal
sentence because he has lost family members to the ongoing
COVID-19 pandemic and is concerned about the welfare of his
mine children. (See Motion.) However, Binns offers no
evidence that he has asked the BOP for reduction of his
sentence, and he notes that he still has a year remaining
on his state sentence before he is transferred into BOP
custody. (See id.)

The Court is sympathetic to Binns’ request, but the
Motion must nevertheless be denied at this time. Section
3582 specifies that a Court may consider a request for
compassionate release only after the BOP so moves or the
defendant has submitted a request to the BOP. While other

courts in this district have waived the exhaustion

requirements of Section 3582, see, e.g., United States v.

 
Case 1:12-cr-00031-VM Document 1753 Filed 05/14/20 Page 3 of 6

Scparta, No. 18 CR 578, 2020 WL 1910481, at *8 (S.D.N.Y.
Apr. 20, 2020), this Court is not persuaded that it can do
so. As the Supreme Court has instructed, “[w]here Congress
specifically mandates, exhaustion is required.” McCarthy v.

Madigan, 503 U.S. 140, 144 (1992); see also Theodoropoulos

 

v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (“[C]ourts are
required to strictly enforce statutory exhaustion
requirements.”).

The Court is particularly constrained under these
circumstances because Binns is currently in state rather
than BOP custody. The Court certainly cannot alter Binns’
state sentence under Section 3582, and it is unclear that
reduction of Binns’ federal sentence would afford any
substantial relief because it will not affect the remaining

year left on Binns’ state sentence. See Williams v. Keiser,

 

No. 17 Civ. 1040, 2020 WL 2028256, at *2 (W.D.N.Y. Apr. 28,
2020). Under these circumstances, the Court must deny the
Motion. However, such denial is without prejudice; if
Binns’ state sentence is reduced such that he is likely to
be released from state custody during the COVID-19
pandemic, he may refile his motion upon compliance with
Section 3582's statutory exhaustion requirements.

Accordingly, it is hereby
Case 1:12-cr-00031-VM Document 1753 Filed 05/14/20 Page 4 of 6

ORDERED that the motion so deemed for compassionate
release of Rasheed Binns (see attached letter) is DENIED
without prejudice to refilling upon compliance with the
terms of the statute. The Clerk of Court is directed to
mail this Decision and Order to Rasheed Binns at Franklin
Correctional Facility, 62 Bare Hill Road, P.O. Box 10,

Malone, NY 12953.

SO ORDERED.

Dated: New York, New York
14 May 2020

 

LA ZL ED.

Victor Marrero
U.S.D.d.
Case 1:12-cr-00031-
00S VM Document 1753 Filed 05/14/20 Page 5 of 6

Dear Honorable Victor Marrco.

Lam writing you concerning the epidemic that is going on, Some of my Family members
have been effected by the virus and did not make i theough. With this unusual igsue at hand, I
ask for leniency and compassion from the court to consider my ninety (90) day gentence with
F.B.OP. as time served, as I will have already spent three (3) years in State prison by the time |
reach the F.B.O.P.

{ have Nine (9) children. who Iam very concerned about and really need to be home for
them. I have one more year left on this state sentence, Lhave completed my assigned programs to
include ASAT (Alcohol and Substance Abuse Treatment), vocational and education. [ have
received no disciplinary ‘nftactions this term of incarceration.

Lask that you look into my sentence and in the interest of justice, consider-my plea to the
court and allow me to 0 home at the end of my state getitence.

I pray for everyone affected by this virus and that you and your family are safe. Vhank

you for your time and consideration in this matter.

Thursday, April 09, 202.0

Respectfully
 

 

Case 1:12-cr-00031-VM Document'1753 Filed 05/14/20 Page 6 of 6

 

OL xo
ALMov4

ES6Z1 y

TWNOIL

YOA MN
CVO" Ty

8 'O"q'

 

4

“SAN

INOW)

ANVE zg

THA

Nvag
